2/25/2015                                                                          TDCJ Offender Details

         TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                     [til TOCJ Home



   Offender Information Details
   I. Retumc!? Search 1§]

   SID Number:                                                                03953436

   TDCJ Number:                                                               01026948

   Name:                                                                      PRADIA,DEMETRIUS WADE                              •
   Race:                                                                      B

   Gender:                                                                    M

   DOB:                                                                       1969-11-19

   Maximum Sentence Date:                                                     LIFE SENTENCE

   Current Facility:                                                          RAMSEY I

   Projected Release Date:                                                    LIFE SENTENCE

   Parole Eligibility Date:                                                   2029-12-13

   Offender Visitation Eligible:                                              YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to. change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 · Scheduled Release Date:                                                 Offender is not scheduled for release at
                                                                           this time.

   Scheduled Release Type:                                                 Will be determined when release date is
                                                                           scheduled.

   Scheduled Release                                                       Will be determined when release date is
   Location:                                                               scheduled.



       Parole Review Information.
   Offense Histor :
       Offense                                                       Sentence                         Case   Sentence (YY -MM-
http://offender .tdcj .state.tx.us/OffenderSearchloffenderDetai I.acti on?si d=03953436                                          1/2
2125/2015                                                                                TDCJ Offender Details

            Date                         Offense                               Date              County      No.        DD)

       1988-11-23                   BURG OF HABIT                           1989-02-15           HARRIS     518016     10-00-00

       1988-11-23           UNAUTH USE OF VEHICLE                           1989-02-15           HARRIS    518014      10-00-00

                                AGG ROBS W/DEADY
       1988-11-23                                                           1989-02-15           HARRIS    518015      10-00-00
                                     WEAPON

        1999~1 0-16                       MURDER                           2001-02-09            HARRIS    826343    . 9999-99-99




   I Return to s~~rch list I


   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                       New Offender Search                        TDCJ Home Page




http://offender. tdcj .state. tx. us/Offender Search/offender D etai l.acti on?s i d= 03953436                                      212